                                           Case 5:19-cv-01692-EJD Document 205 Filed 01/15/21 Page 1 of 22




                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           SAN JOSE DIVISION

                                   7

                                   8       UNILOC USA, INC., et al.,                        Case No. 19-cv-01692-EJD (VKD)
                                                          Plaintiffs,
                                   9
                                                                                            REPORT AND RECOMMENDATION
                                                  v.                                        RE CONSTRUCTION OF CLAIMS OF
                                  10
                                                                                            U.S. PATENT NO. 7,587,207
                                  11       APPLE, INC.,
                                                          Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14           Plaintiffs Uniloc USA, Inc., Uniloc Luxembourg, S.A. and Uniloc 2017 LLC (collectively,

                                  15   “Uniloc”) sue defendant Apple, Inc. (“Apple”), alleging infringement of claims 1-3 and 5-11 of

                                  16   U.S. Patent No. 7,587,207 (“the ’207 patent”), titled “Data Delivery Through Beacons.” Upon

                                  17   consent of the parties, the presiding judge referred the matter to this Court for a report and

                                  18   recommendation regarding the construction of disputed claim terms. 28 U.S.C. § 636(b); Fed. R.

                                  19   Civ. P. 72(b)(1); Dkt. No. 79. The parties fully briefed the matter, and the Court held a tutorial

                                  20   and claim construction hearing on August 17, 2020. Dkt. Nos. 121, 125, 137, 140, 147.1 At the

                                  21   Court’s request (Dkt. No. 148), Uniloc subsequently submitted to this Court a complete copy of

                                  22   the prosecution history for the ’207 patent. Additionally, the Court has received a supplemental

                                  23   November 12, 2020 submission by Apple. Dkt. No. 195. Upon consideration of the arguments

                                  24   and evidence presented by the parties at the hearing and in their briefing, the Court now issues the

                                  25

                                  26   1
                                         In their briefing, the parties reference a dispute over the timeliness of Apple’s production of the
                                  27   declaration of its retained expert, Dr. Michael Foley. Dkt. No. 108 at 2 n.2; Dkt. 135 at 7 n.2. At
                                       the claim construction hearing, however, Uniloc confirmed that it has no procedural objections to
                                  28   Dr. Foley’s declaration. Dkt. No. 147. Uniloc did not assert any other basis for objection to Dr.
                                       Foley’s declaration.
                                            Case 5:19-cv-01692-EJD Document 205 Filed 01/15/21 Page 2 of 22




                                   1   following report and recommendation regarding the construction of claim terms.

                                   2   I.      BACKGROUND
                                   3           The ’207 patent issued on September 8, 2009 and relates to a communications system that

                                   4   includes at least one beacon device that transmits wireless messages to at least one portable

                                   5   device, such as a cellular phone or personal digital assistant, for the purpose of facilitating

                                   6   communication of location-specific information to the portable device. ’207 patent at 1:3-17,

                                   7   2:15-30. As described in the specification, “Context Aware” (“CA”) portable devices are those

                                   8   that may receive location information, such as local maps or information about nearby shops or

                                   9   restaurants. Id. at 1:12-19. The beacon broadcasts a series of inquiry messages, each in the form

                                  10   of predetermined data fields arranged according to a communications protocol, such as Bluetooth.

                                  11   Id. at 2:18-21, 38. For the delivery of data that includes location information, prior to

                                  12   transmission the beacon adds to each inquiry message an additional data field carrying broadcast
Northern District of California
 United States District Court




                                  13   data. The CA portable device receives the transmitted inquiry messages and reads data from the

                                  14   additional data field, including location data. Id. at 2:21-26. According to Uniloc, the claimed

                                  15   invention provides a way for a CA terminal to extract basic location information from a beacon

                                  16   device without requiring the CA terminal to join a network, thus allowing data to be delivered

                                  17   more quickly and efficiently. See Dkt. No. 121 at 2; see also ’207 patent at 2:10-13, 43-47.

                                  18           As discussed below, the parties agree on the construction of one term of the ’207 patent,

                                  19   but otherwise dispute the meaning of six others. Of the six disputed terms, the parties agree that

                                  20   two are means-plus-function limitations subject to 35 U.S.C. § 112(f) (formerly § 112(6)), but

                                  21   dispute the corresponding structure for the claimed function, or whether the ’207 patent even

                                  22   discloses any corresponding structure at all.

                                  23   II.     LEGAL STANDARD
                                  24           Claim construction is a question of law. Teva Pharmaceuticals, Inc. v. Sandoz, Inc., 574

                                  25   U.S. 318, 325-327 (2015); Markman v. Westview Instruments, Inc., 517 U.S. 370, 387 (1996). “It

                                  26   is a bedrock principle of patent law that the claims of a patent define the invention to which the

                                  27   patentee is entitled the right to exclude.” Phillips v. AWH Corp., 415 F.3d 1303, 1312 (Fed. Cir.

                                  28   2005) (en banc) (internal quotations and citation omitted). “Proper claim construction requires an
                                                                                          2
                                         Case 5:19-cv-01692-EJD Document 205 Filed 01/15/21 Page 3 of 22




                                   1   examination of the claim language, the written description, and, if relevant, the prosecution

                                   2   history.” Comark Commc’ns, Inc. v. Harris Corp., 156 F.3d 1182, 1186 (Fed. Cir. 1998). “The

                                   3   appropriate starting point, however, is always with the language of the asserted claim itself.” Id.

                                   4           Claim terms “are generally given their ordinary and customary meaning,” which is “the

                                   5   meaning that the term would have to a person of ordinary skill in the art in question at the time of

                                   6   the invention, i.e., as of the effective filing date of the patent application.” Phillips, 415 F.3d at

                                   7   1313 (internal quotations and citations omitted). Claims must be read in view of the patent

                                   8   specification, which “is always highly relevant to the claim construction analysis” and “the single

                                   9   best guide to the meaning of a disputed term.” Id. at 1315 (internal quotations and citation

                                  10   omitted). The aim of claim construction is to “capture the scope of the actual invention that is

                                  11   disclosed, described, and patented.” Fenner Invs., Ltd. v. Cellco P’ship, 778 F.3d 1320 (Fed. Cir.

                                  12   2015) (citation omitted); accord Phillips, 415 F.3d at 1316. The written description, prosecution
Northern District of California
 United States District Court




                                  13   history and the claims themselves form the intrinsic record that provides substantial guidance as to

                                  14   the meaning of particular claim terms. Id. at 1313, 1315-17.

                                  15           Courts may also rely on “extrinsic evidence, which ‘consists of all evidence external to the

                                  16   patent and prosecution history, including expert and inventor testimony, dictionaries, and learned

                                  17   treatises.’” Id. at 1317 (quoting Markman, 52 F.3d at 980). Such evidence may be considered “if

                                  18   the court deems it helpful in determining ‘the true meaning of language used in the patent

                                  19   claims.’” Id. at 1318 (quoting Markman, 52 F.3d at 980). However, extrinsic evidence “is less

                                  20   significant than the intrinsic record in determining the legally operative meaning of claim

                                  21   language,” and cannot “be used to change the meaning of claims in derogation of the indisputable

                                  22   public records consisting of the claims, the specification and the prosecution history[.]” Id. at

                                  23   1317, 1319 (internal quotations and citation omitted). “In sum, extrinsic evidence may be useful

                                  24   to the court, but it is unlikely to result in a reliable interpretation of patent claim scope unless

                                  25   considered in the context of the intrinsic evidence.” Id. at 1319.

                                  26   III.    REPORT AND RECOMMENDATIONS
                                  27           A.      Level of Ordinary Skill in the Art
                                  28           Apple’s expert, Dr. Foley, proposes a standard for a person of ordinary skill in the art with
                                                                                           3
Case 5:19-cv-01692-EJD Document 205 Filed 01/15/21 Page 4 of 22
                                         Case 5:19-cv-01692-EJD Document 205 Filed 01/15/21 Page 5 of 22




                                                  predetermined data fields arranged according to a first communications protocol”;
                                   1

                                   2          •   “add[s] to each inquiry message prior to transmission an additional data field”; and

                                   3          •   “include[s] an indication in one of said predetermined data fields, said indication
                                                  denoting the presence of said additional data field.”
                                   4

                                   5   ’207 patent at 11:55-12:7. Claim 9 contains essentially the same recitations. See id. at 12:39-47.
                                   6          Uniloc’s proposed constructions have shifted over time, including during the course of the

                                   7   parties’ claim construction briefing. While Uniloc initially proposed in its Patent Local Rule 4-

                                   8   3(b) disclosures that “an additional data field” should be given its ordinary meaning, Uniloc later

                                   9   proposed in its opening brief that the term should be construed to mean “a data field different from

                                  10   the predetermined data fields.” Dkt. No. 108 at 2; Dkt. No. 121 at 3. In its reply brief, Uniloc

                                  11   argued that the term means “a data field different from the predetermined data fields, in that it is

                                  12   not predetermined,” which is the position it now advocates. Dkt. No. 137 at 1. Apple argues that
Northern District of California
 United States District Court




                                  13   the claims and the specification do not merely distinguish the “additional data field” from those

                                  14   that are “predetermined,” but rather distinguish it from “the predetermined data fields arranged

                                  15   according to a first communications protocol.” Dkt. No. 135 at 4. Apple maintains that the term

                                  16   “additional data field” should be construed to mean “a data field that is not in the first

                                  17   communications protocol.” Dkt. No. 135 at 2.

                                  18          Based on the arguments presented, at a minimum the parties appear to agree that the

                                  19   “additional data field” is not among those in the “plurality of predetermined data fields” recited in

                                  20   the claims. The crux of their dispute concerns the additional limitation in Apple’s proposed

                                  21   construction that an “additional data field” is also “not in the first communications protocol.”

                                  22          Uniloc’s proposed construction simply distinguishing the “additional data field” from

                                  23   those that are “predetermined” is not informative, insofar as different claim terms are presumed to

                                  24   have different meanings. See generally Amgen Inc. v. Sandoz, Inc., 923 F.3d 1023, 1032 (Fed.

                                  25   Cir. 2019). Moreover, Uniloc’s formulation suggests that the claims merely require that the

                                  26   “additional data field” not be “predetermined,” which is not an accurate reflection of the claim

                                  27   language and the specification.

                                  28          As noted above, claims 1 and 9 recite “a series of inquiry messages each in the form of a
                                                                                          5
                                         Case 5:19-cv-01692-EJD Document 205 Filed 01/15/21 Page 6 of 22




                                   1   plurality of predetermined data fields arranged according to a first communications protocol” and

                                   2   an “additional data field” that is “add[ed] to each inquiry message.” ’207 patent at 11:55-12:3,

                                   3   12:39-44. This claim language makes clear that “a plurality of predetermined data fields arranged

                                   4   according to a first communications protocol” describes and refers to the inquiry message, and that

                                   5   the “additional data field” is added to the inquiry message. Id. Additionally, the claims recite that

                                   6   the beacon “include[es] an indication in one of said predetermined data fields . . . denoting the

                                   7   presence of said additional data field.” Id. at 12:5-7, 12:45-47. Thus the plain language of the

                                   8   claims does not merely differentiate between the “additional data field” and “predetermined data

                                   9   fields,” but more specifically distinguishes the “additional data field” from “predetermined data

                                  10   fields arranged according to a first communications protocol.”

                                  11          Further support is found in the specification, which identifies Bluetooth as one

                                  12   embodiment of a communications protocol and provides that the “additional data field” may be
Northern District of California
 United States District Court




                                  13   “added to the end of the inquiry message.” Id. at 2:37-47, 7:46-55. Here, the specification

                                  14   explains that “this new” or “extra data field” is placed in the “generally unused” “guard space

                                  15   conventionally allowed at the end of a Bluetooth inquiry packet[.]” Id. at 7:56-8:3. The

                                  16   specification thus indicates that the “additional data field” is not among, but rather is added to, the

                                  17   “predetermined data fields arranged according to a first communications protocol.”

                                  18          This Court therefore declines to recommend adoption of Uniloc’s proposed construction

                                  19   suggesting that the “additional data field” merely is one that is not “predetermined.”

                                  20          At the same time, however, the Court is not persuaded by Apple that “additional data field”

                                  21   should be construed to mean “a data field that is not in the first communications protocol.” As an

                                  22   initial matter, it is not clear what it means to be “in” a communications protocol. In its briefing,

                                  23   Apple described the issue as whether the “additional data field” is “referenced in” the first

                                  24   communications protocol (Dkt. No. 135 at 2), and at the hearing, Apple stated that being “in” a

                                  25   protocol means to be referred to or used in that protocol (Dkt. No. 147). Apple argues that its

                                  26   formulation is supported by the specification, which states that “by placing the additional field at

                                  27   the end of those sent according to the communications protocol (preferably but not essentially

                                  28   Bluetooth), those protocol-compatible devices not intended for reception of beacon signals can
                                                                                          6
Case 5:19-cv-01692-EJD Document 205 Filed 01/15/21 Page 7 of 22
                                         Case 5:19-cv-01692-EJD Document 205 Filed 01/15/21 Page 8 of 22




                                   1   the sense of being immovable or stationed in an absolute location, the beacon device is one that is

                                   2   fixed relative to the location of the portable device.

                                   3          As noted above, claims 1 and 9 recite two types of devices: a beacon device and a portable

                                   4   device. Apple correctly notes that of the two, the beacon device is not expressly described by the

                                   5   claims as “portable.” But that fact alone does not compel the conclusion that the “beacon device”

                                   6   cannot be portable, and the claims themselves do not contain language limiting the “beacon

                                   7   device” to a device that is not portable. Apple’s expert, Dr. Foley, opines that based on the claim

                                   8   language and the specification, a person of ordinary skill in the art at the time of the invention

                                   9   would understand a “beacon device” to have a “fixed” location. See Dkt. No. 135-5, ¶¶ 19-30.

                                  10   However, Dr. Foley did not address other portions of the specification, discussed below, that this

                                  11   Court finds relevant to the issue whether a “beacon device” must be fixed at a location.

                                  12          Although the parties’ briefing tends to discuss their respective positions regarding “fixed
Northern District of California
 United States District Court




                                  13   location” in absolute terms, the specification describes the location information transmitted by the

                                  14   beacon device in both absolute and relative terms and does not suggest that the claimed “beacon

                                  15   device” necessarily is one that is immovable. As Apple points out, there are a number of places

                                  16   where the specification uses the term “beacon” interchangeably with “base station.” See, e.g.,

                                  17   ’207 patent, 1:16-17, 4:25-26, 5:19, 6:41, 7:47, 8:9, 8:54. In view of the arguments presented in

                                  18   the briefs and at the claim construction hearing, the parties do not appear to dispute that base

                                  19   stations generally are large and immovable objects, such as those used with cell towers. See Dkt.

                                  20   No. 135-7, 147. However, Uniloc correctly notes that the specification does not uniformly refer to

                                  21   or use “beacon” in that way. Indeed, in discussing certain beacon devices in the prior art, such as

                                  22   those in the museum in Hewlett-Packard’s “Cooltown” project, the specification describes beacons

                                  23   as “small infrared transceivers located close to pictures or sculptures” that link to information

                                  24   about those items. ’207 patent, 1:57-59.

                                  25          Apple argues that base stations and beacons placed in museums nevertheless are examples

                                  26   of beacons that generally are not expected to move from place to place, and thus are “fixed.”

                                  27   However, the specification states that the claimed beacon device may be used in both “fixed and

                                  28   mobile communications systems,” id. at 11:37-43, and it also states that the “[l]ocation
                                                                                          8
                                           Case 5:19-cv-01692-EJD Document 205 Filed 01/15/21 Page 9 of 22




                                   1   information” transmitted by the beacon “may be absolute or relative,” id. at 11:32. In particular,

                                   2   with respect to relative location information, the specification cites several examples, including

                                   3   one in which a beacon is affixed to a bus: “Location information may be absolute or relative. In

                                   4   the latter case location information may be expressed, for example, with reference to building

                                   5   room designations, vehicle identity (say, when a person is on a bus), or in other ways as will be

                                   6   apparent to the person skilled in the art.” Id. at 11:32-36. Thus, the specification suggests that

                                   7   although the bus with the beacon moves from place to place, the beacon is the fixed reference

                                   8   point with respect to a rider carrying a portable device who may get on or off the bus at various

                                   9   places. In other words, what is important in this example, is not the rider’s absolute location (e.g.,

                                  10   Global Positioning System (“GPS”) coordinates), but rather the rider’s location in relation to the

                                  11   bus and the beacon. This example, in which the beacon’s location is fixed relative to the portable

                                  12   device, is consistent with other portions of the specification that describe the importance of the
Northern District of California
 United States District Court




                                  13   portable device being in range of the beacon. See id. at 6:43-48 (“Analysis of these procedures

                                  14   indicates that the time taken to join a piconet and then be in a position to receive information from

                                  15   the master could be several tens of seconds, which is much too long for CA applications, where a

                                  16   user may move out of range of a beacon before joining could be completed.”); 10:5-8 (stating that

                                  17   the process of joining a piconet “is not ideal for providing location information to a context aware

                                  18   device—a mobile CA device may not spend enough time near a given beacon to establish a

                                  19   Bluetooth link.”).

                                  20          All of this suggests that ultimately what is key, in view of the stated object of the claimed

                                  21   invention to provide information3 quickly and efficiently, is the location of the portable device

                                  22

                                  23
                                       3
                                         In addition to stating that “[l]ocation information may be absolute or relative,” the specification
                                       also appears to distinguish between “actual location” and “location specific” information. See
                                  24   ’207 patent, 9:47-50 (“Mobile CA devices may be provided with location aware applications.
                                       Such applications generally require actual location information, as opposed to just location
                                  25   specific information.”). In their briefing, neither side addressed the import, if any, of “actual”
                                       versus “location specific” information or how those terms might relate to the claimed invention.
                                  26   In response to the Court’s query, at the hearing Uniloc suggested that “actual location” may refer
                                       to information about precise location (e.g., GPS coordinates), whereas “location specific” may
                                  27   refer to information from which a user of a portable device could determine his or her location
                                       based on the user’s location relative to a beacon. In any event, neither side appears to find the
                                  28   distinction between “actual location” and “location specific” significant for purposes of resolving
                                       their dispute over the construction of the term “beacon device.”
                                                                                           9
Case 5:19-cv-01692-EJD Document 205 Filed 01/15/21 Page 10 of 22
                                        Case 5:19-cv-01692-EJD Document 205 Filed 01/15/21 Page 11 of 22




                                   1   No. 5,835,861 (“the ’861 patent”) which describes a billboard that broadcasts a vendor’s telephone

                                   2   number. On appeal, the BPAI broadly construed “inquiry message” to mean “a message seeking

                                   3   information or knowledge,” and concluded that the vendor’s telephone number in the ’861 patent

                                   4   “is an inquiry message because the message is implicitly seeking information (e.g., a response)

                                   5   from any potential message recipients to call the phone number provided.” Dkt. No. 135-8 at 6.

                                   6   Without any further explanation in its opening brief as to why its proposed construction is correct,

                                   7   Uniloc urges that Apple’s proposed construction is “unjustifiably narrow” and “conflicts with that

                                   8   of [the BPAI], which construction was used to determine whether the claims were obvious.” Dkt.

                                   9   No. 121 at 6.

                                  10          The Court does not recommend adoption of Uniloc’s proposed construction for several

                                  11   reasons. First, it is not clear how Uniloc’s formulation—“message that makes or seeks an

                                  12   inquiry”— reflects the actual claim language or the BPAI’s broad definition of “inquiry message.”
Northern District of California
 United States District Court




                                  13   Second, Uniloc’s proposed construction does not make sense. It is somewhat circular in that it

                                  14   uses the word “inquiry” which appears to be the key disputed portion of the very term being

                                  15   defined. Additionally, when probed by the Court at the claim construction hearing, Uniloc was

                                  16   unable to satisfactorily explain what it means for a message to “seek an inquiry.” Although Uniloc

                                  17   made several additional arguments in its reply brief (Dkt. No. 137), this Court declines to consider

                                  18   them as they are simply attorney argument, unsupported by any expert declaration, testimony, or

                                  19   any other extrinsic evidence.

                                  20          As for Apple’s proposed construction, Apple contends that “inquiry message” properly is

                                  21   construed to mean “[a message/messages] seeking a response to identify devices available for

                                  22   communication,” with the italicized portion of Apple’s proposal being the primary point of

                                  23   contention. In particular, the parties dispute whether Apple’s proposed construction suggests that

                                  24   a complete networked connection is required for communication, and is thus inconsistent with the

                                  25   stated purpose of the claimed invention to allow a CA-device to obtain location information from

                                  26   a beacon device without requiring the CA-device to join a network.

                                  27          To the extent that Apple suggests an “inquiry message” must be understood to specifically

                                  28   mean a Bluetooth inquiry message, this Court rejects that proposition. Dependent claims 3 and 11
                                                                                        11
                                        Case 5:19-cv-01692-EJD Document 205 Filed 01/15/21 Page 12 of 22




                                   1   are limited to Bluetooth, and the Court cannot read such a limitation into independent claims 1 or

                                   2   9. See Phillips, 415 F.3d at 1315 (stating that “the presence of a dependent claim that adds a

                                   3   particular limitation gives rise to a presumption that the limitation in question is not present in the

                                   4   independent claim.”). Moreover, a construction that defines “inquiry message” to mean a

                                   5   Bluetooth inquiry message is also inconsistent with the specification. While the specification

                                   6   refers to Bluetooth as the preferred embodiment, it also expressly states that the claimed invention

                                   7   is not limited to Bluetooth. See ’207 patent, 4:18-22 (“As will be recognised, the general

                                   8   invention concept of including a broadcast channel as part of the inquiry procedure is not

                                   9   restricted to Bluetooth devices, and is applicable to other communications arrangements, in

                                  10   particular frequency hopping systems.”). Additionally, the specification explains that a Bluetooth

                                  11   handshake is not required for the invention to operate, noting that “CA handsets can receive the

                                  12   broadcast data quickly without being required to run through a lengthy procedure to join a
Northern District of California
 United States District Court




                                  13   piconet.” See id. at 6:49-8:6.

                                  14          Nonetheless, the fact that an “inquiry message” is a message sent to identify devices

                                  15   available for communication—whether communication is established through Bluetooth or some

                                  16   other protocol—is supported by the specification’s description of the inquiry process. ’207 patent,

                                  17   6:62-63 (“When a Bluetooth unit wants to discover other Bluetooth devices, it enters a so-called

                                  18   inquiry substate.”); 6:40-42 (“Inquiry allows a would-be slave to find a base station and issue a

                                  19   request to join the piconet.”); 7:18-22 (“Overall the inquiry transmissions cycle between

                                  20   transmissions of train A and train B. As shown by FIG. 4, the specification states that this switch

                                  21   between trains must occur at least three times to ensure the collection of all responses in an error-

                                  22   free environment.”); 7:41-44 (“On hearing an inquiry containing an appropriate IAC [inquiry

                                  23   access code], the portable device enters a so-called inquiry response substate and issues a number

                                  24   of inquiry response messages to the beacon.”).

                                  25          Uniloc maintains that such a construction is inconsistent with the stated purpose of the

                                  26   claimed invention. Here, Uniloc argues that once the additional data field is added to the inquiry

                                  27   message, the need to establish a two-way communications link with another device will have been

                                  28   eliminated, and the message will not be recognized as an “inquiry message,” i.e., the message is
                                                                                         12
Case 5:19-cv-01692-EJD Document 205 Filed 01/15/21 Page 13 of 22
                                           Case 5:19-cv-01692-EJD Document 205 Filed 01/15/21 Page 14 of 22




                                   1   it existed at the time of the claimed invention and do not cover later versions of Bluetooth released

                                   2   after the priority date of the ’207 patent. There is no apparent dispute that the only known

                                   3   Bluetooth protocols at the time the ’207 patent application was filed are those described in the

                                   4   Bluetooth Core Specification versions 1.0A, 1.0B and 1.1. See Dkt. No. 135-5 ¶ 32. Noting that

                                   5   claim terms generally are given their ordinary and customary meaning as understood by a person

                                   6   of ordinary skill in the art at the time of the invention, see Phillips, 415 F.3d at 1312-13, Apple

                                   7   argues that the disputed claim terms are limited to those three particular versions of the Bluetooth

                                   8   protocol. Uniloc argues that the patent is not so restricted, and encompasses Bluetooth versions

                                   9   after version 1.1. While Uniloc maintains that the disputed terms have an “ordinary meaning,”

                                  10   Uniloc does not clearly identify what that “ordinary meaning” is. Nevertheless, as an alternative,

                                  11   Uniloc proposes that the Bluetooth Core Specification’s definition of “Bluetooth”—which Uniloc

                                  12   emphasizes has remained the same from the time of the claimed invention to the present—
Northern District of California
 United States District Court




                                  13   provides a reasonable definition that may be used for the claim terms at issue.4 See Dkt. No. 121

                                  14   at 6; Dkt. No. 137 at 7-8.

                                  15           Rather than focus on Bluetooth version numbers, the Court finds that the better approach is

                                  16   to look to the functionality described or defined in the Bluetooth Core Specification versions in

                                  17   question—namely, whether aspects of the Bluetooth technology that are material to the claimed

                                  18   invention have changed in any meaningful way over time. If there has been a meaningful change,

                                  19   then the construction of the disputed claim terms should reflect that only the functionality material

                                  20   to the patent, as it existed at the time of the claimed invention, is encompassed by the claims. The

                                  21   parties’ briefing did not focus on this particular issue, and the Court does not find Dr. Foley’s

                                  22   declaration or Uniloc’s citation to SuperGuide Corp. v. DirecTV Enters., Inc., 358 F.3d 870 (Fed.

                                  23   Cir. 2004) helpful on this point.

                                  24           Based on the discussion held at the claim construction hearing, the parties seem to agree

                                  25

                                  26
                                       4
                                        According to Uniloc, the Bluetooth Core Specification defines “Bluetooth” as follows:
                                       “Bluetooth is a wireless communication link, operating in the unlicensed ISM band at 2.4 GHz
                                  27   using a frequency hopping transceiver. It allows real-time AV and data communications between
                                       Bluetooth Hosts. The link protocol is based on time slots.” Dkt. No. 121 at 6 (citing Bluetooth
                                  28   Core Specification, Version 5.2, section 1.4, at 196; Version 1.1, Appendix III, Definitions, at
                                       921).
                                                                                         14
                                        Case 5:19-cv-01692-EJD Document 205 Filed 01/15/21 Page 15 of 22




                                   1   that the Bluetooth specification has changed over time. For example, there appears to be no

                                   2   dispute that there are differences between later versions of the Bluetooth protocol known as the

                                   3   Bluetooth “low energy” standard and earlier versions that some refer to as the “Bluetooth classic”

                                   4   standard. Briefly stated, Apple posits that the Bluetooth low energy standard uses a different type

                                   5   of message, an “advertising message,” that is materially different from the “inquiry message” used

                                   6   by the Bluetooth classic standard. Uniloc disagrees that any differences between the Bluetooth

                                   7   classic and Bluetooth low energy standards are material to the claimed invention.

                                   8           As it is beyond the scope of claim construction, this Court does not express any opinion

                                   9   about whether either of these Bluetooth standards encompasses functionality that is meaningfully

                                  10   different from Bluetooth version 1.1, which is the latest version that the parties agree is covered by

                                  11   the ’207 patent. For present purposes, the Court finds that the disputed claim terms do not include

                                  12   materially different functionality that is only described in the Bluetooth specification for Bluetooth
Northern District of California
 United States District Court




                                  13   versions that are later than version 1.1. Stated another way, the claim terms include protocols for

                                  14   functionality that is described in version 1.1 or earlier and that persists in later versions of the

                                  15   Bluetooth protocol. Accordingly, this Court recommends that the terms “Bluetooth messaging”

                                  16   and “Bluetooth protocols” be construed to mean “Bluetooth [messaging/protocols] as defined in

                                  17   the Bluetooth specification versions 1.1 or earlier (including versions 1.0A and 1.0B), and that

                                  18   remain in later versions of the Bluetooth specification.”

                                  19                   5.      Means-Plus-Function Terms (claim 7)
                                  20           Independent claim 7 recites a mobile device with a receiver capable of receiving a short-

                                  21   range wireless inquiry message, with “means for determining when an additional data field

                                  22   including location information has been added to said plurality of data fields” and “means for

                                  23   reading the location information data from such an additional data field.” ’207 patent, 12:26-33.

                                  24   The parties agree that the above-quoted excerpts from claim 7 are means-plus-function terms

                                  25   subject to 35 U.S.C. § 112(f), but dispute the corresponding structure for the claimed function, or

                                  26   whether the ’207 patent adequately discloses any corresponding structure.

                                  27           The purpose of § 112(f) “is to allow claiming of an element of an apparatus or a step of a

                                  28   method in terms of the function performed by that element or step.” Typhoon Touch Techs., Inc.
                                                                                          15
                                        Case 5:19-cv-01692-EJD Document 205 Filed 01/15/21 Page 16 of 22




                                   1   v. Dell, Inc., 659 F.3d 1376, 1383 (Fed. Cir. 2011). “The statute provides that a claim may state

                                   2   the function of the element or step, and the ‘means’ covers the ‘structure, material, or acts’ set

                                   3   forth in the specification and equivalents thereof.” Id. (quoting 35 U.S.C. § 112(f)). “In turn, the

                                   4   specification must contain sufficient descriptive text by which a person of skill in the field of the

                                   5   invention would ‘know and understand what structure corresponds to the means limitation.’” Id.

                                   6   at 1383-84 (quoting Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008)).

                                   7   Thus, “[i]t is well settled that ‘if one employs means-plus function language in a claim, one must

                                   8   set forth in the specification an adequate disclosure showing what is meant by that language.’”

                                   9   Blackboard Inc. v. Desire2Learn, Inc., 574 F.3d 1371, 1382 (Fed. Cir. 2009) (quoting In re

                                  10   Donaldson Co., 16 F.3d 1189, 1195 (Fed. Cir. 1994) (en banc)). “If the specification does not

                                  11   contain an adequate disclosure of the structure that corresponds to the claimed function, the

                                  12   patentee will have ‘failed to particularly point out and distinctly claim the invention as required by
Northern District of California
 United States District Court




                                  13   the second paragraph of section 112,’ which renders the claim invalid for indefiniteness.” Id.

                                  14   (quoting In re Donaldson Co., 16 F.3d at 1195)).

                                  15          “Additionally, interpretation of what is disclosed in the specification must be made in light

                                  16   of the knowledge of one skilled in the art.” Biomedino, LLC v. Waters Techs. Corp., 490 F.3d

                                  17   946, 950 (Fed. Cir. 2007) (citation omitted). “Thus, in order for a means-plus-function claim to be

                                  18   valid under § 112, the corresponding structure of the limitation must be disclosed in the written

                                  19   description in such a manner that one skilled in the art will know and understand what structure

                                  20   corresponds to the means limitation.” Id. (internal quotations and citation omitted). “Otherwise,

                                  21   one does not know what the claim means.” Id. (internal quotations and citation omitted).

                                  22   “However, the testimony of one of ordinary skill in the art cannot supplant the total absence of

                                  23   structure from the specification.” Id. (internal quotations and citation omitted).

                                  24          “Construing a means-plus-function claim term is a two-step process. The court must first

                                  25   identify the claimed function.” Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1351 (Fed. Cir.

                                  26   2015) (citation omitted). “Then, the court must determine what structure, if any, disclosed in the

                                  27   specification corresponds to the claimed function.” Id.

                                  28          “In cases involving a computer implemented invention in which the inventor has invoked
                                                                                         16
Case 5:19-cv-01692-EJD Document 205 Filed 01/15/21 Page 17 of 22
                                        Case 5:19-cv-01692-EJD Document 205 Filed 01/15/21 Page 18 of 22




                                   1   claim construction hearing, the parties confirmed their understanding that the focus of the

                                   2   particular function is not determining the presence of the type of data (such as location

                                   3   information) in the additional data field, but rather determining when the additional data field

                                   4   itself has been added to the inquiry message. Additionally, although the parties quibble about the

                                   5   meaning of “determining when” the additional data field is added, the claim language addresses,

                                   6   not the determination of a precise point in time, but rather the determination that something has

                                   7   occurred—i.e., an indication of the presence of an additional data field including location

                                   8   information.

                                   9          Uniloc cites a host of passages from the specification that it contends disclose the

                                  10   structure(s) and algorithm(s) corresponding to the claimed function. But Uniloc provides no

                                  11   meaningful explanation for why that is so. See Dkt. No. 121 at 7-10; Dkt. No. 137 at 10-11.

                                  12   Having reviewed the specification, this Court finds that most of Uniloc’s cited passages primarily
Northern District of California
 United States District Court




                                  13   concern other parts of the claimed invention, and are only tangentially related to the function of

                                  14   “determining when an additional data field including location information has been added to said

                                  15   plurality of data fields.” For present purposes, the only two relevant passages cited by Uniloc are

                                  16   found in columns 2 and 7 of the ’207 patent. The passage at column 2 provides, in relevant part:

                                  17                          The beacon may be arranged to include an indication in one
                                                      of said predetermined data fields (suitably in a currently unused or
                                  18                  unassigned field), said indication denoting the presence of said
                                                      additional data field, such that devices configured for reception of
                                  19                  beacon data may be triggered to read from the additional data field.
                                  20                          Where the first communications protocol comprises Bluetooth
                                                      messaging, a special Dedicated Enquiry Access Code (DIAC) may be
                                  21                  used to indicate the presence of location information in the additional
                                                      data field.
                                  22
                                                             The presence of location information in the additional data
                                  23                  field may be indicated by header information appearing in the
                                                      additional data field.
                                  24
                                       ‘207 patent, 2:48-60. The relevant passage from column 7 provides:
                                  25
                                                              As mentioned above and shown in FIG. 5, the applicants
                                  26                  propose that the inquiry messages issued by the base station have an
                                                      extra field appended to them, capable of carrying a user-defined
                                  27                  payload (CADATA). In the CA scenario, this payload is used to carry
                                                      broadcast information, or keys, to CA terminals during the inquiry
                                  28                  procedure. By adding the field to the end of the inquiry message, it
                                                                                        18
                                        Case 5:19-cv-01692-EJD Document 205 Filed 01/15/21 Page 19 of 22



                                                      will be appreciated that non-CA receivers can ignore it without
                                   1                  modification. In addition, by using a CA-specific DIAC, CA
                                                      receivers can be alerted to the presence of the extra information field.
                                   2

                                   3   Id. at 7:46-55. Uniloc’s position is that the disclosed Dedicated Enquiry Access Code, or “DIAC,”

                                   4   is something that a person of ordinary skill in the art would know and understand as specific

                                   5   structure corresponding to the claimed function. Apple contends that the cited text from column 2

                                   6   simply provides an example of an indication to alert a receiver to the presence of location

                                   7   information in an additional data field, but does not disclose the claimed function of determining

                                   8   when the additional data field itself has been added to the plurality of data fields. As for the cited

                                   9   text from column 7, Apple acknowledges that the passage discusses alerting the CA receiver to the

                                  10   presence of the additional data field itself and discloses a “CA-specific DIAC” to “alert [CA

                                  11   receivers] to the presence of the extra information field.” Dkt. No. 135 at 15. In its briefing,

                                  12   Apple argued that this disclosure does not provide an algorithm for determining when an
Northern District of California
 United States District Court




                                  13   additional data field has been added to the plurality of data fields. See id.

                                  14          Preliminarily, the Court notes that neither side has offered expert evidence to support its

                                  15   respective position as to what a person of ordinary skill in the art would or would not understand

                                  16   from the written description. Having considered the parties’ respective arguments, this Court

                                  17   finds that the patent specification clearly discloses a DIAC. Several places in the specification

                                  18   discuss DIAC in the Bluetooth protocol. See ’207 patent, 6:60-66 (“To illustrate how this is

                                  19   implemented, we first consider how the Inquiry procedures themselves operate, with reference to

                                  20   FIGS. 3 and 4. When a Bluetooth unit wants to discover other Bluetooth devices, it enters a so-

                                  21   called inquiry substate. In this mode, it issues an inquiry message containing a General Inquiry

                                  22   Access Code (GIAC) or a number of optional Dedicated Inquiry Access Codes (DIAC).”); 7:32-

                                  23   36 (“A portable device that wants to be discovered by a beacon enters the inquiry scan substate.

                                  24   Here, it listens for a message containing the GIAC or DIAC’s of interest. It, too, operates in a

                                  25   cyclic way. It listens on a single hop frequency for an inquiry scan period of T_inquiry_scan.”);

                                  26   10:35-39 (“In order to distinguish location information from other types of broadcast information

                                  27   (for example, other context aware mobile phone services or broadcast audio), two possible

                                  28   techniques include the following. The first is to use a special DIAC.”). These portions of the
                                                                                         19
                                        Case 5:19-cv-01692-EJD Document 205 Filed 01/15/21 Page 20 of 22




                                   1   specification, when read together with the cited text from the ’207 patent at 2:48-60 and 7:46-55,

                                   2   indicate that the claimed invention (1) uses a known and existing feature of the Bluetooth protocol

                                   3   (a known protocol), namely DIAC, to signal when the additional data field has been added and

                                   4   (2) teaches that a “CA-specific” DIAC may be used to alert CA receivers to the presence of an

                                   5   additional data field. The Court thus finds that, in this context, the reference to DIAC and “CA-

                                   6   specific DIAC” in the specification is a structure corresponding to the claimed function of

                                   7   “determining when an additional data field including location information has been added to said

                                   8   plurality of data fields.” See AllVoice Computing PLC v. Nuance Commc’ns, Inc., 504 F.3d 1236,

                                   9   1242 (Fed. Cir. 2007) (concluding that the reference to the “dynamic data exchange (‘DDE’)

                                  10   protocol in the Windows operating system” in the patent specification is a structure corresponding

                                  11   to the claimed function).

                                  12          Apple contends that AllVoice is distinguishable, arguing that the claimed invention in that
Northern District of California
 United States District Court




                                  13   case did not invoke something different from the standard Windows protocol. For the first time at

                                  14   the claim construction hearing, Apple argued that the specification—and in particular the last

                                  15   sentence appearing at 7:53-55, “In addition, by using a CA-specific DIAC, CA receivers can be

                                  16   alerted to the presence of the extra information field”—indicates that the standard Bluetooth

                                  17   protocol is being modified through the use of a “CA-specific” DIAC in order to allow the receiver

                                  18   to determine that an additional data field has been added. Apple further argued that the

                                  19   specification does not describe what “CA-specific” modification has been made to the DIAC, thus

                                  20   rendering the claim indefinite.

                                  21          However, Apple has not provided the Court with any evidence compelling the conclusion

                                  22   that the patent specification necessarily refers to an unknown and insufficiently described

                                  23   modification to the normal Bluetooth protocol, or that a person of ordinary skill in the art would

                                  24   not understand from the specification that it describes a structure corresponding to the claimed

                                  25   function. Typhoon Touch Techs., Inc., 659 F.3d at 1385. No one disputes that a DIAC is well

                                  26   known in the field. Moreover, nothing in the prosecution history suggests that the DIAC of the

                                  27   claimed invention is something other than what is known within the normal Bluetooth protocol.

                                  28   See generally, e.g. Dkt. No. 135-8 at ECF p. 14 (noting no dispute that “DIAC is old and well
                                                                                        20
Case 5:19-cv-01692-EJD Document 205 Filed 01/15/21 Page 21 of 22
                                        Case 5:19-cv-01692-EJD Document 205 Filed 01/15/21 Page 22 of 22




                                   1   of passages from the specification, including a filtering and processing stage also shown in Figure

                                   2   1. See Dkt. No. 121 at 10-13; Dkt. No. 137 at 11-12.

                                   3             As with the other means-plus-function term at issue, however, Uniloc did not sufficiently

                                   4   explain its position in its briefing. Having considered the parties’ arguments and reviewed the

                                   5   specification, this Court finds that Apple has identified the relevant portion that is the structure for

                                   6   the claimed function. At the hearing, this Court explored whether the word “reading” in the claim

                                   7   language encompasses something broader than decoding. Apple maintains that the decoder

                                   8   referenced in the specification is the structure that is minimally necessary to perform the claimed

                                   9   function. See, e.g., Micro Chem., Inc. v. Great Plains Chem. Co., Inc., 194 F.3d 1250, 1258 (Fed.

                                  10   Cir. 1999) (stating that § 112(f) does not “permit incorporation of structure from the written

                                  11   description beyond that necessary to perform the claimed function.”). When given an opportunity

                                  12   at the claim construction hearing to identify other portions of the specification that Uniloc believes
Northern District of California
 United States District Court




                                  13   disclose the structure for the claimed function, and to explain why, Uniloc chose to rest on the

                                  14   arguments presented in its briefing. As noted above, this Court finds Uniloc’s briefing

                                  15   unpersuasive.

                                  16             Accordingly, on this record, this Court recommends adoption of Apple’s proposed

                                  17   construction for “means for reading the location information data from such an additional data

                                  18   field.”

                                  19   Dated: January 15, 2021

                                  20

                                  21
                                                                                                      VIRGINIA K. DEMARCHI
                                  22                                                                  United States Magistrate Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          22
